    Case 1:19-cv-03808-PGG-JLC Document 29 Filed 01/31/20 Page 1 of 1


                                                                                                 ----
                                                                                  -- . - .- ·--------- - --··--         --
                                                                                                                     ------~---
                                                                             [ l 1:•_;uc       SONY
                                                                              ;:-,1,,~1 Tl', AT~'!..,'T
                                                                              L/',,/\_,, U1Vl.L,i          ""l   l


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OP NEW YOIU<
                                             . - - - - - - - - - - -x
 GUSTAVO DAVILA, individ11,il!J
 and on beha!f of others simi!arfy sit11ated,

                                                  Plaintiff,              19-cv-03808 PGG-JLC

                         - against -                                      SATISFACTION OP [UDGMENT

SUPREME SERVICES OF NEW YORK, INC.
(D/B/ A SUPREME SERVICES OF NEW YORK),
FRANCESCO BRUSCO, GARY DOE,
and KAREEN DOE,

                                                  Defendants .
                                          .. -   - - - ..   - .. - ·X




                    WHERJ-,:AS, a judgment was entered in the above action on the _6th_ day of

January, 2020 in favor of Plaintiff and against Defendants in the amount of $20,000.00 (twenty

thousand dollars) and said judgment with interest and costs thereon having been fuUy paid, and it is

certified that there are no outstanding executions with any Sheriff or Marshall,

                    THEREFORl-i, full and complete satisfaction of said judgment is hereby

acknowledged, and the Clerk of the Court is hereby authorized and directed to make an entry of the

full and complete satisfaction on the docket of said judgment.


Dated: New York, New York                                         Michael Faillace & Associates, P.C.
       January 30, 2020



                r~MICHAEL FAILLACE
      NOTARY PUBLIC-STATE OF NEW YORK
               No. 02FA6 l 20964
                                                                        Clifford R. Tucker, Esq.
                                                                        Attornrysfar Plaintiff·
                                                                        One Grand Central Place
                                                                        60 East 42nd Street, Suite 4510
         Qualified In New York County                                   New York, NY 10165
      My commission Expires January 03, 20Q:_\____                      (tel) 212-317-1200
                                                                        (fax) 212-317-1620




SDNY Web 3/2018
